ETHRIDGE, Chief Justice.
The Workmen’s Compensation Commission awarded temporary total and temporary partial disability benefits to claimant, Henry Terry, and also awarded permanent partial disability with apportionment. The record amply supports the order of the Commission, which was affirmed by the Circuit Court of Hinds County. However, the Commission found that maximum medical recovery occurred on February 1, 1967, but postponed apportionment for a preexisting disease to the date of the attorney referee’s order, February 27, 1967. The Commission’s order is affirmed, with this modification: Apportionment of permanent partial disability benefits begins on February 1 rather than February 27, 1967. This is in accord with Cockrell Banana Company v. Harris, 212 So.2d 581 (Miss.1968). Parenthetically, the Legislature at the 1968 session incorporated into a statute the Cockrell Banana limitations on apportionment. Miss.Laws 1968, H.B. 671, § 3.
Affirmed as modified.
RODGERS, BRADY, PATTERSON and SMITH, JJ., concur.